Citation Nr: 0430901	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  98-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic osteoarthritis with limitation of motion of the 
left (minor) elbow, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from September 1951 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) that denied an increased rating for post-traumatic 
osteoarthritis with limitation of motion of the left elbow.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In his October 1997 notice of disagreement, the veteran 
claimed service connection for his "NP condition."  The RO 
has not adjudicated this issue; it is referred to the RO for 
appropriate action.


REMAND

The record of a January 2000 VA compensation examination 
shows that the veteran has been treated by private physicians 
for his post-traumatic osteoarthritis with limitation of 
motion of the left elbow.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In August 2004, the veteran's accredited representative 
asserted on appeal that the veteran's post-traumatic 
osteoarthritis with limitation of motion of the left elbow 
had worsened since the last VA examination in January 2000.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous 


examination so that the evaluation of the claimed disability 
will be a fully informed one.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (Where the veteran alleged that his ear had 
worsened since his last VA compensation examination, the 
United States Court of Appeals for Veterans Claims held that 
VA should schedule another compensation examination to reveal 
the current state of the veteran's disability).  Therefore, 
the Board finds that VA compensation examination is required 
to resolve the issue raised by the instant appeal.

An April 2001 VA treatment record reflects that the veteran 
receives income from "Social Security."  The RO should 
verify whether the veteran receives Social Security 
Administration  (SSA) disability benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that VA's duty to assist the veteran includes an obligation 
to obtain the records from the SSA.  Masors v. Derwinski, 2 
Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  As part of its obligation to fully 
comply with the notification requirements 
and development procedures set forth in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003) , the RO should 
ask the veteran to provide any evidence 
in his possession that pertains to the 
claim.  

2. The RO should ask the veteran whether 
he receives disability benefits from the 
Social Security Administration (SSA).  
If the veteran is receiving an SSA 
award, the RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  



3. The RO should also request that the 
veteran provide information as to all 
treatment of the post-traumatic 
osteoarthritis with limitation of motion 
of the left elbow, including the names 
and addresses of all private health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the claims file.  

4. The RO should then request that copies 
of VA clinical documentation, if any, 
pertaining to treatment of the veteran's 
post-traumatic osteoarthritis with 
limitation of motion of the left elbow, 
including those provided at the New York, 
New York VA medical facility after March 
21, 2002, and at the Ponce Outpatient 
Clinic in San Juan, the Commonwealth of 
Puerto Rico, after March 30, 2004, be 
forwarded for incorporation into the 
record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his post-traumatic osteoarthritis with 
limitation of motion of the left elbow.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.  

(a)	The examiner should measure the 
limitation of motion of the left arm 
including the flexion, extension, 
supination, and pronation of the left 
forearm.  The examiner should also 
determine whether the veteran exhibits 
an impairment of finger movement due 
to the veteran's post-traumatic 
osteoarthritis with limitation of 
motion of the left elbow.

(b)	In addition, the examiner should 
also identify the limitation of 
activity imposed by the veteran's 
service-connected post-traumatic 
osteoarthritis with limitation of 
motion of the left elbow and any 
associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  

?	The examiner should fully 
describe any weakened movement, 
excess fatigability, and 
incoordination present.  
Determinations on whether the 
veteran exhibits pain with motion 
or use of the left arm should be 
noted and described.  
?	If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed 
in terms of the degree of 
additional range of motion loss 
or ankylosis.  
?	If such a determination is not 
feasible, this should be stated 
for the record and the reasons 
provided.  The examiner should 
express an opinion as to the 
impact of the veteran's post-
traumatic osteoarthritis with 
limitation of motion of the left 
elbow upon his vocational 
pursuits.  

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issue of an increased disability rating 
for post-traumatic osteoarthritis with 
limitation of motion of the left elbow.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


